Citation Nr: 1536627	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran filed a formal appeal (VA Form 9) in May 2008.  At that time, he requested the opportunity to testify at a Board hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled for July 2015, but the Veteran failed to report for his scheduled hearing and has not provided good cause for his absence.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in July 2002, the AOJ denied the Veteran's claim for entitlement to service connection for a lumbar spine disorder.  The Veteran did not file a timely appeal or submit new and material evidence within a year following this rating decision.

2.  Evidence received since the July 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The unappealed July 2002 rating decision that denied service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002). 

2.  Evidence received since the July 2002 rating decision is new and material; the claim for entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran asserts that he has developed arthritis of the lumbar spine as a result of twisting his torso due to neck pain from his service-connected cervical spine disability.  While his claim was originally denied in April and May 1997, because there was no evidence of a lumbar spine disorder in service or within one year of separation, he has since theorized that body movements resulting from neck pain may have caused his lumbar spine condition, or aggravated it beyond its normal progression.

In a rating decision dated in July 2002, the AOJ denied the Veteran's claim of entitlement to service connection, concluding that new and material evidence had not been received to reopen his claim (in that the evidence did not speak to an in-service diagnosis, or a diagnosis within one year of separation from military service).  The Veteran did not file a timely appeal for this issue, or submit new and material evidence within a year following this rating decision, thus the decision became final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

The Board notes that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Further, pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Since July 2002, new evidence has been added to the claims file.  The new evidence consists of additional VA treatment records, VA examination reports, and statements from the Veteran.  

Following a review of the record, the most pertinent new evidence is gleaned from the Veteran's new theory of causation.  In a statement dated August 28, 2012, the Veteran posited for the first time that his lower back pain may be secondary to his service-connected neck disability.  The Board notes that the Veteran has been diagnosed with arthritis of the cervical and lumbar spine, though only the former is currently service connected.  

The RO, also believing the Veteran's statement to be new and material evidence in this case, reopened his claim and scheduled a VA examination to address his theory.  In January 2015, following an in-person examination in which the Veteran was interviewed and objective data was recorded, the examiner confirmed the diagnosis of degenerative arthritis of the lumbar spine, as well as lumbar strain.  Although the examiner opined that it was less likely than not that the Veteran's cervical spine disability caused a lumbar spine disorder, the examiner failed to provide an opinion as to whether the Veteran's claimed disorder was aggravated beyond normal progression by his neck disability.  While this deficiency will be discussed in further detail below, the Veteran's competent statement (that he twists his torso on account of cervical pain) is nonetheless pertinent to this case.

Regardless of the lack of a positive etiological medical opinion, evidence now of record clearly identifies current lumbar diagnoses, and the record also contains competent lay evidence positing a novel etiological theory.  

As such, new and material evidence has been received sufficient to reopen the Veteran's claim.  The issue of entitlement to service connection for this issue is addressed in the following section.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would be harmless error.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability; the claim is reopened.


REMAND

As discussed above, the Veteran asserts that his lumbar spine conditions were either caused or aggravated by his service-connected cervical spine disability.  Following the January 2015 VA examination, the examiner stated that low back strain was less likely than not related to residuals of a C5-6 injury.  In support, it was noted that x-rays of the cervical spine do not indicate significant DJD or findings to cause low back strain.  

The Board finds that this opinion is deficient for several reasons.  To begin, the Veteran has theorized that twisting his torso to compensate for neck pain has caused or exacerbated a lumbar spine disorder.  See VA examination report, January 2015.  His theory is not limited to a direct, causative link between a diagnosed cervical spine disability and a lumbar condition.  Second, the examiner did not address whether the Veteran's neck disability could have caused lumbar DJD, in that only lumbar strain was addressed.  Third, and most importantly, the examiner failed to opine as to whether either lumbar disorder may have been aggravated beyond normal progression as a result of a service-connected disability.

The Court of Appeals for Veterans Claims (Court) has repeatedly addressed the medical-opinion language it will consider as adequate when opining whether a non-service-connected disability has been aggravated by a service-connected disability.  The Court has held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship'" between a non-service-connected disability and a service-connected disability "as encompassing aggravation".   Allen v. Brown, 7 Vet. App. 439, 449 (1995).  More recently, the Court found that a medical opinion stating non-service-connected disability was not "caused" by a service-connected disability did not address aggravation, despite the examiner also stating that it was "more likely than not" that the non-service-connected condition "was related to factors other than" the service-connected condition.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

As such, the Veteran's claim for service connection must be remanded for a comprehensive VA orthopedic opinion so as to determine whether a service-connected disability, to include a cervical spine disorder, caused or aggravated the Veteran's lumbar strain and/or lumbar DJD.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the January 2015 VA examination, or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that any disorder of the lumbar spine, to include lumbar strain and lumbar DJD, was caused by a service connected disability (to specifically include a cervical spine disability).  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any disorder of the lumbar spine, to include lumbar strain and lumbar DJD, was aggravated  (i.e. permanently made worse) by any service-connected disability (to specifically include a cervical spine disability).  Why or why not?

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  If it is determined that the Veteran's cervical spine disability aggravated a lumbar spine disability, a baseline level of impairment of the lumbar spine, prior to the aggravation, should be identified.

2.  Then readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


